— Order unanimously affirmed with costs. Memorandum: Respondent appeals from a Family Court order which denied his objections to the Decision and Order of a Hearing Examiner granting petitioner’s application for an upward modification in child support. The Hearing Examiner’s determination that respondent, a licensed real estate *1039broker, was capable of earning $20,000 per year was not contrary to the weight of evidence, and the imputation of that sum as respondent’s gross income was proper (see, Family Ct Act §413 [1] [b] [5] [v]; Hickland v Hickland, 39 NY2d 1; Weiner v Weiner, 97 Misc 2d 920). Also, the Hearing Examiner did not err in refusing to award respondent a credit towards arrears in child support for moneys he voluntarily paid for his son’s hockey equipment and related expenses (see, Horne v Horne, 22 NY2d 219, 223; Kerpen v Kerpen, 172 AD2d 496). (Appeal from Order of Onondaga County Family Court, Rossi, J. — Child Support.) Present — Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.